 
PHASE 0 BLOCK LOAN AGREEMENT
 
This Phase 0 Block Loan Agreement (the “Agreement”), dated as of December 20,
2007, is by and between Mobile Satellite Ventures LP, a Delaware limited
partnership (“MSVLP”), Mobile Satellite Ventures (Canada) Inc., an Ontario
corporation (“MSV Canada”), and SkyTerra Communications, Inc., a Delaware
corporation (“SkyTerra,” and, together with MSVLP and MSV Canada, the
“MSV Parties” and each an “MSV Party”), on the one hand, and Inmarsat Global
Limited, a company incorporated under the laws of England and Wales (“Inmarsat”
and, together with the MSV Parties, collectively the “Parties” and each
individually a “Party”), on the other hand.
 
WHEREAS, each of the MSV Parties and Inmarsat have entered into that certain
Cooperation Agreement of even date herewith (the “Cooperation Agreement”),
pursuant to which  the Parties have agreed to take certain specified actions
designed to make the most efficient use of the L-band spectrum resource and the
accompanying orbital resources to provide competitive and innovative,
cost-effective communications solutions to end users in North America, including
to rural and remote users, emergency responders and the homeland security
community, as well as to provide for greater certainty with respect to satellite
coordination and future allocation and use of the Parties’ spectrum rights and
certain technical and operational issues in order to allow the most efficient
use of the L-band spectrum resource; and
 
WHEREAS, the MSV Parties have agreed to make available to Inmarsat, pursuant to
the terms of this Agreement and the Cooperation Agreement, and without
additional consideration, certain Phase 0 Block L-Band spectrum for the period
set forth in the Cooperation Agreement; and
 
WHEREAS, Inmarsat understands and agrees that it has an unconditional and
irrevocable obligation to return the Phase 0 Block L-Band spectrum to the MSV
Parties and to surrender its use of said spectrum in accordance with the terms
of the Cooperation Agreement and as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties hereto, intending to be legally bound, do hereby agree
as follows:
 
ARTICLE 1 - RULES OF CONSTRUCTION AND EFFECTIVE DATE
 
Section 1.1  Defined Terms. The capitalized terms used in this Agreement shall
have the meanings ascribed thereto in the Cooperation Agreement. Capitalized
terms not defined in the Cooperation Agreement shall have the definitions
specified herein; in the event of a conflict, the definition of a capitalized
term set forth herein shall govern.
 
Section 1.2  General Rules of Interpretation. Whenever the context requires, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “or” and “any” are not exclusive and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” Except as specifically otherwise provided in this Agreement, a
reference to an Article, Section or Attachment is a reference to an Article or
Section of this Agreement or an Attachment hereto, and the terms “hereof,”
“herein,” and other like terms refer to this Agreement as a whole, including the
Attachments hereto.
 

--------------------------------------------------------------------------------


 
Section 1.3  Headings. The division of this Agreement into Articles and Sections
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.
 
ARTICLE 2 - PHASE 0 BLOCK LOAN
 
Section 2.1  Spectrum Loan. Subject to the terms of this Agreement, the MSV
Parties shall make available to Inmarsat that L-band spectrum identified as the
“Phase 0 Block” in Section 3.2(a) of the Cooperation Agreement for the term
specified herein.
 
Section 2.2  Term of Loan. The term of the Phase 0 Block Loan shall commence on
the Signing Date and shall terminate on the date determined in accordance with
Section 4.1 hereof (the “Termination Date”) provided always that Inmarsat shall
not be obliged to return the Phase 0 Block Loan (and the provisions of Section
2.3, 2.4 and 4.1 of this Agreement shall cease to apply) in the event that
Inmarsat invokes its right under Section 3.2(e)(i)(1) of the Cooperation
Agreement to require the Phase 0 Block to be assigned to it and in such
circumstances the provisions of the Cooperation Agreement shall thereafter apply
to the Phase 0 Block, including superseding Spectrum Plans.
 
Section 2.3  Return of Spectrum. On the Termination Date, Inmarsat shall return
the Phase 0 Block and surrender Inmarsat’s use of such spectrum in accordance
with the provisions of the Cooperation Agreement and this Agreement. Inmarsat’s
obligation to return the Phase 0 Block spectrum by the Termination Date to the
MSV Parties shall be immediate, complete, unconditional and irrevocable. Except
in the event of Termination pursuant to Section 4.1(d), any and all required
transition of Inmarsat Related Parties (for the purposes of this Agreement,
including distribution partners, service providers, or End Users) to other
spectrum shall be completed in full on or before the Termination Date
(“Transition”); to the extent any such Related Parties are utilizing the Phase 0
Block on the day immediately preceding the Termination Date, Inmarsat shall
terminate all such use and operations effective on such day (“Termination”), it
being explicitly recognized that the obligation hereunder upon Inmarsat to
return the Phase 0 Block Loan is not conditioned or qualified in any way by (a)
the needs or rights of its Related Parties from time to time, nor by (b) the
costs to be incurred by Inmarsat, or any liability that Inmarsat may incur to
any of its Related Parties, in effecting Transition or Termination.
 
Section 2.4  Certain Special Covenants and Representations. In order to insure
the return of the Phase 0 Block spectrum to the MSV Parties on the Termination
Date, Inmarsat unconditionally covenants and represents to the MSV Parties as
follows:
 
(a)  Inmarsat shall not take any action that would interfere with its obligation
to return the Phase 0 Block to the MSV Parties on the Termination Date.
 
2

--------------------------------------------------------------------------------


 
(b)  Inmarsat shall not allow any End User to use or have access to Inmarsat
services transmitted in any part of the Phase 0 Block unless such End User is
“frequency agile” (i.e. equally able to access equivalent Inmarsat services
transmitted in L-band spectrum utilizable by Inmarsat other than that in the
Phase 0 Block).
 
(c)  Recognizing that Inmarsat has no current contractual nexus either with End
Users or its service providers, Inmarsat shall nonetheless (a) inform its
distribution partners who deploy Inmarsat services in North America of the
existence and material terms of this Agreement and (b) on and from the date on
which it either enters into any new, or renews any service distribution
agreement with any of its distribution partners, ensure that the terms of any
such service distribution agreement specify Inmarsat’s right to effect
Transition and Termination from time to time and contain no provisions which
would or might be likely to interfere with Inmarsat’s obligations to return the
Phase 0 Block Loan pursuant to the terms of the Cooperation Agreement or this
Agreement.
 
(d)  Inmarsat shall not take any action, make any statements, or seek any
government, customer or other support to prevent, interfere with or breach its
obligations to return the Phase 0 Block when required to do so in accordance
with the provisions of the Cooperation Agreement or this Agreement.
 
(e)  Inmarsat will support any reasonable action of the MSV Parties in
furtherance of the return of the Phase 0 Block in accordance with the provisions
of the Cooperation Agreement or this Agreement.
 
Inmarsat acknowledges that its obligation to return of the Phase 0 Block on the
Termination Date is wholly unconditional, and agrees that it will not assert any
defense or seek in any respect (through litigation, agency action, or otherwise)
to prevent or enjoin or interfere with the return of the Phase 0 Block in
accordance with the terms of the Cooperation Agreement and this Agreement.
 
ARTICLE 3 - REPRESENTATIONS AND WARRANTIES; COVENANTS
 
Section 3.1  Representations of Inmarsat. Inmarsat represents and warrants that:
 
(a)  It is a company duly incorporated under the laws of England and Wales.
 
(b)  It has the requisite corporate power and authority to execute, deliver and
perform this Agreement.
 
(c)  The execution and delivery of this Agreement and the performance by
Inmarsat hereunder of the obligations contemplated hereby and compliance with
the provisions hereof will not, except as otherwise provided herein:
 
(i)  violate or conflict with, or require any consent, approval, notice or
filing under, (A) any provision of any federal, provincial, state or local law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, administrative agency or other governmental body applicable
to it or any of its properties or assets, or (B) any contractual arrangement or
agreement to which Inmarsat is a party, or
 
3

--------------------------------------------------------------------------------


 
(ii)  violate its constitutional documents.
 
(d)  This Agreement has been executed and delivered by a duly authorized
representative of Inmarsat.
 
(e)  This Agreement constitutes a binding obligation of Inmarsat, enforceable
against Inmarsat in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or affecting
the rights and remedies of creditors generally and to general principles of
equity (regardless of whether in equity or at law).
 
(f)  There is no civil, criminal or administrative action, suit, claim, notice,
hearing, inquiry, proceeding or investigation at law or in equity by or before
any court, arbitrator or similar panel, governmental instrumentality or other
agency now pending or, to the best knowledge of Inmarsat, threatened against
Inmarsat which if determined adversely thereto could reasonably be expected to
have a material adverse effect on Inmarsat’s ability to perform the obligations
contemplated by this Agreement.
 
Section 3.2  Representations of the MSV Parties. Each of the MSV Parties
represents and warrants that:
 
(a)  It is duly organized, validly existing and in good standing under the laws
of the state of its organization or incorporation.
 
(b)  It has the requisite corporate or partnership power, as the case may be,
and authority to execute, deliver and perform this Agreement.
 
(c)  The execution and delivery of this Agreement and the performance by each of
the MSV Parties hereunder of the obligations contemplated hereby and compliance
with the provisions hereof will not, except as otherwise provided in this
Agreement:
 
(i)  violate or conflict with, or require any consent, approval, notice or
filing under, (A) any provision of any federal, provincial, state or local law,
statute, rule or regulation, or any ruling, writ, injunction, order, judgment or
decree of any court, administrative agency or other governmental body applicable
to it or any of its properties or assets, or (B) any contractual arrangement or
agreement to which either MSV Party is a party, or
 
(ii)  violate its organizational documents.
 
(d)  This Agreement has been executed and delivered by its duly authorized
representative.
 
(e)  This Agreement constitutes a binding obligation of such MSV Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws relating to or
affecting the rights and remedies of creditors generally and to general
principles of equity (regardless of whether in equity or at law).
 
(f)  There is no civil, criminal or administrative action, suit, claim, notice,
hearing, inquiry, proceeding or investigation at law or in equity by or before
any court, arbitrator or similar panel, governmental instrumentality or other
agency now pending or, to the best knowledge of the MSV Parties, threatened
against either of the MSV Parties which if determined adversely thereto could
reasonably be expected to have a material adverse effect on such MSV Party’s
ability to perform the obligations contemplated by this Agreement.
 
4

--------------------------------------------------------------------------------


 
Section 3.3  Actions by Affiliates and Other Third Parties. Each Party shall use
its commercially reasonable efforts: (i) to cause its respective Affiliates to
act (or refrain from acting) in a manner that is fully consistent with the terms
and conditions set forth in this Agreement and (ii) to take appropriate remedial
action against any of its respective Affiliates that act (or refrain from
acting) in a manner not fully consistent with the terms and conditions of this
Agreement.
 
ARTICLE 4 - TERMINATION
 
Section 4.1  Termination. This Agreement shall terminate, and Inmarsat shall be
obligated to return the Phase 0 Block, on the earliest of the following:
 
(a)  The Sixth Anniversary; or
 
(b)  Upon mutual written agreement of the Parties, given at any time; or
 
(c)  Immediately, upon written notice from the MSV Parties, in any of the
following events:
 
(i)  Termination by the MSV Parties under Sections 7.2(b) or 7.2(d) of the
Cooperation Agreement; or
 
(ii)  In the event that Inmarsat breaches any material provision of this
Agreement and shall not have remedied such breach (where capable of remedy)
within 60 days following notification of such breach, it being understood for
this purpose that the provisions of Article 2 are deemed material;
 
Provided always that in the event that a Phase 1 Notice has been served and the
Phase 1 Completion Date is after the Sixth Anniversary (and the provisions of
sub-paragraphs (c) and (d) above are not applicable), then Inmarsat shall only
be obliged to return the Phase 0 Block on the Phase 1 Completion Date,
notwithstanding that it is later. Notwithstanding the foregoing, in the event
any Spectrum Plan other than the Phase 0 Spectrum Plan is operative under
Article 3 of the Cooperation Agreement on or prior to the Sixth Anniversary,
such operative Plan shall become effective and become implemented in accordance
with the provisions of the Cooperation Agreement, such Plans shall supersede
this Agreement and, to the extent such Phase 0 Block spectrum is designated as
part of Inmarsat’s assignment under such Plans, Inmarsat shall not be obligated
to return the Phase 0 Block loan hereunder.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 5- DISPUTES
 
Section 5.1  Time of the Essence. The Parties agree that time is of the essence
in this Agreement.
 
Section 5.2  Specific Performance. Inmarsat specifically acknowledges that the
Phase 0 Block spectrum is unique and not fungible, and recognizes and affirms
that its failure to return the Phase 0 Block on the Termination Date in
accordance with the provisions of the Collaboration Agreement and this Agreement
would cause irreparable injury to the MSV Parties, that monetary damages would
be inadequate in such circumstances and that MSV would have no adequate remedy
at law. Accordingly, in the event of the failure of Inmarsat to return the Phase
0 Block as required on the Termination Date in accordance with the provisions of
the Collaboration Agreement and this Agreement, the MSV Parties may, in addition
to any other rights and remedies existing in their favor, enforce their rights
and Inmarsat’s obligations hereunder by an action or actions for specific
performance, injunctive or other relief, without any requirement of proving
actual damages or posting any bond or other security. Inmarsat agrees,
represents and covenants that it will not interpose any defense to an action for
specific performance that monetary damages would adequately recompense any MSV
Party.
 
Section 5.3  Non-Judicial Resolution of Disputes. Except with regard to
Inmarsat’s obligation to vacate and return the Phase 0 Block spectrum by the
Termination Date, in the event of a dispute arising under this Agreement, before
pursuing any legal remedies or taking any other remedial action, the Party
wishing to raise such dispute shall give each other Party written notice of such
dispute, including reasonable detail and information to enable the other Parties
to gain an understanding of the issues involved. Following receipt of such
written notice, the Parties agree that they shall promptly cooperate in good
faith to seek a mutually satisfactory resolution of such dispute through a
process of discussions and/or meetings involving escalating levels of management
of the Parties, culminating, if necessary, in a discussion between the Parties’
respective CEOs, with every effort being made to have such meeting occur within
thirty (30) days of the date of receipt of the initial written notice of the
dispute, or as soon thereafter as practicable. If, following such discussions
and despite the efforts of the Parties, a mutually satisfactory resolution
cannot be reached, the Parties may then pursue any and all remedies available to
them pursuant to this Agreement.
 
Section 5.4  Governing Law. This Agreement shall be construed in accordance with
and governed exclusively by the law of the State of New York (without giving
effect to any conflicts or choice of law provisions that would cause the
application of the domestic substantive laws of any other jurisdiction).
 
Section 5.5  Exclusive Jurisdiction. Each of the MSV Parties and Inmarsat hereby
irrevocably consents to the exclusive jurisdiction of the New York courts,
including the federal and state courts, for the purpose of any action or
proceeding arising out of or relating to this Agreement, and each Party hereby
irrevocably agrees that all claims in respect to such action or proceeding may
be heard and determined exclusively in such courts, and irrevocably waives any
objections which it has or may have to proceedings being brought in the New York
courts, including without limitation any claim that proceedings have been
brought in an inconvenient or inappropriate forum. Each Party agrees that a
final judgment in any such action or proceeding shall be conclusive and binding
upon each Party and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. This Agreement shall be
admissible in any such action or proceeding, but this Agreement and the terms
and conditions thereof shall not be admissible for any purpose, or submitted to
any court or other adjudicative body, in any action or proceeding involving a
dispute over the Parties’ rights to any spectrum other than the Phase 0 Block
spectrum.
 
6

--------------------------------------------------------------------------------


 
Section 5.6  Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.
 
ARTICLE 6 - MISCELLANEOUS
Section 6.1  Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
Party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next Business Day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with an internationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, addressed to the respective Party as follows:
 
If to MSVLP, to:
Mobile Satellite Ventures LP
10802 Parkridge Boulevard
Reston VA 20191-2718
Attn: General Counsel
Phone: 703-390-2718
Fax: 703-390-2770
 
If to MSV Canada, to:
Mobile Satellite Ventures (Canada) Inc.
1601 Telesat Court Ottawa, ON
K1B, 1B9
Attn: Secretary
Phone: 613-742-4151
Fax: 613-742-4113
 
If to SkyTerra, to:
SkyTerra Communications, Inc.
10802 Parkridge Boulevard
Reston VA 20191-2718
Attn: General Counsel
Phone: 703-390-2718
Fax: 703-390-2770
 
If to Inmarsat:
Inmarsat Global Limited
99 City Road
London EC1Y 1AX
United Kingdom
Attn: General Counsel
Phone : +44 20 7728 1500
Fax : +44 20 7728 1650
 
7

--------------------------------------------------------------------------------


 
Section 6.2  Binding Effect, Successors and Assigns. Except as expressly
provided in this Agreement, nothing in this Agreement, express or implied, is
intended or shall be construed to confer upon or give any Person (including
creditors, stockholders, members and Affiliates of any of MSVLP, MSV Canada,
SkyTerra and Inmarsat) other than MSVLP, MSV Canada, SkyTerra and Inmarsat any
remedy or claim under or by reason of this Agreement or any term, covenant or
condition hereof, all of which shall be for the sole and exclusive benefit of
MSVLP, MSV Canada, SkyTerra and Inmarsat. Except as expressly provided herein,
this Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of MSVLP, MSV Canada, SkyTerra and Inmarsat and their respective
successors and permitted assigns; provided, however, that no MSV Party may
assign this Agreement, or assign any of its rights or delegate any of its
obligations hereunder, without the prior written consent of Inmarsat, and
Inmarsat may not assign this Agreement, or assign any of its rights or delegate
any of its obligations hereunder, without the prior written consent of the MSV
Parties. Any attempt to assign such rights or obligations in violation of this
Section 6.2 shall be deemed null and void. Notwithstanding anything to the
contrary in the foregoing, any of the MSV Parties may assign or transfer this
Agreement or any of its rights or obligations hereunder to another MSV Party
without the consent of (but with prior notice to) Inmarsat and any of the
Parties may assign or transfer this Agreement or any of its rights or
obligations hereunder without the consent of (but with prior notice to) the
other Parties (a) to a successor in interest to all or substantially all of its
assets and licenses, (b) to the surviving entity in any merger, consolidation,
reorganization or similar transaction to which such Party is a party, or (c) to
an Affiliate (provided, that the transferring Party guarantees the obligations
of the Affiliate transferee).
 
Section 6.3  Amendments and Waivers. The provisions of this Agreement, including
the provision of this sentence, may not be amended, modified or supplemented
unless approved in writing by each of MSVLP, MSV Canada, SkyTerra and Inmarsat.
No waiver of any right or remedy or of compliance with any provisions hereof,
and no consent provided for herein, shall be effective unless evidenced by an
instrument in writing executed by the Party sought to be charged with such
waiver or consent. The rights and remedies herein expressly provided are
cumulative and not exclusive of any other rights or remedies which any Party
would otherwise have at law, in equity, by statute or otherwise.
 
Section 6.4  No Implied Waivers. No action taken pursuant to this Agreement,
including any investigation by or on behalf of any Party, shall be deemed to
constitute a waiver by the Party taking such action of compliance with any
representations, warranties, agreements, covenants, obligations or commitments
contained herein or made pursuant hereto. The waiver by any Party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or subsequent breach. Except where a time period is specified, no
delay on the part of any Party in the exercise of any right, power, privilege or
remedy hereunder shall operate as a waiver thereof, nor shall any exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any other right, power, privilege or remedy. Said rights and
remedies are given in addition to any other rights the Parties may have by law,
statute, ordinance or otherwise.
 
8

--------------------------------------------------------------------------------


 
Section 6.5  Relationship. Nothing in this Agreement shall be construed to
render Inmarsat and either MSV Party partners or joint venturers or to impose
upon any of them any liability as such except as specifically contemplated in
this Agreement. No Party has any authorization to enter into any contracts or
assume any obligations for another Party or make any warranties or
representations on behalf of another Party.
 
Section 6.6  Severability. If any covenant or provision hereof is determined to
be void or unenforceable in whole or in part, it shall not be deemed to affect
or impair the validity of any other covenant or provision, each of which is
hereby declared to be separate and distinct. If any provision of this Agreement
is so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable. If any provision of this Agreement is declared
invalid or unenforceable for any reason other than over-breadth, the offending
provision will be modified so as to maintain the essential benefits of the
bargain among the Parties to the maximum extent possible, consistent with
Applicable Law and public policy.
 
Section 6.7  Interpretation. Each Party has agreed to the use of the particular
language of the provisions of this Agreement, and any questions of doubtful
interpretation shall not be resolved by any rule or interpretation against the
draftsman, but rather in accordance with the fair meaning thereof, having due
regard to the benefits and rights intended to be conferred upon the Parties and
the limitations and restrictions upon such rights and benefits intended to be
provided.
 
Section 6.8  Expenses. Each Party shall pay its own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
and documents contemplated hereby, including the fees and expenses of
accountants and counsel.
 
Section 6.9  Compliance with Law. The Parties agree that this Agreement shall be
interpreted at all times to comply with applicable legal requirements, including
all applicable regulatory requirements. For the purposes of clarity, without
limiting the generality of the foregoing, to the extent that any provisions in
this Agreement include time periods for performance which are not consistent
with applicable legal requirements, such provisions shall be interpreted and
applied consistent with applicable legal requirements and in such event shall be
implemented in accordance with Section 3.1(b) herein.
 
Section 6.10  No Recourse. Notwithstanding anything contained in this Agreement
to the contrary, it is expressly understood and agreed by the Parties hereto
that each and every representation, warranty, covenant, undertaking and
agreement made in this Agreement was not made or intended to be made as a
personal representation, undertaking, warranty, covenant or agreement on the
part of any incorporator, stockholder, director, officer, partner, member,
manager, employee or agent, past, present or future, or any of them, and any
recourse, whether in common law, in equity, by statute or otherwise, against any
of them in connection with the matters set forth in this Agreement is hereby
forever waived and released.
 
9

--------------------------------------------------------------------------------


 
Section 6.11  No Reliance. The Parties acknowledge that (a) nothing contained in
this Agreement or otherwise shall obligate the Parties to enter into any further
business relationship or agreement, and (b) no Party is relying on the other
Party or Parties in operating or developing its respective businesses. Except as
expressly set forth in this Agreement, there shall be no obligation whatsoever
on the part of any Party, unless agreed to in writing by the Parties.
 
Section 6.12  Entire Agreement. This Agreement represents the entire
understanding and agreement among the Parties hereto with respect to the subject
matter of and the transactions contemplated by this Agreement and the
Cooperation Agreement and supersedes all prior negotiations among the Parties
with respect to the transactions contemplated by this Agreement and the
Cooperation Agreement.
 
Section 6.13  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. Each Party hereto will
receive by delivery or facsimile or other electronic transmission a duplicate
original of the Agreement executed by each Party hereto, and each Party hereto
agrees that the delivery of the Agreement by facsimile or other electronic
transmission will be deemed to be an original of the Agreement so transmitted.
 
[The Remainder Of This Page Is Intentionally Left Blank]


10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed and delivered this Phase 0 Block
Loan Agreement as of the date first written above.
 
MOBILE SATELLITE VENTURES LP
 
By:
Its General Partner, Mobile Satellite Ventures GP Inc.
   
By:
/s/ Alexander H. Good
 
Name: Alexander H. Good
 
Title: Vice Chairman, CEO & President
 
MOBILE SATELLITE VENTURES (CANADA) INC.
 
By:
/s/ Elizabeth Creary
 
Name: Elizabeth Creary
 
Title: Vice President, Corporate Counsel and Secretary
 

SKYTERRA COMMUNICATIONS, INC.
 
By:
/s/ Scott Macleod
 
Name: Scott Macleod
 
Title: Executive Vice President, Chief Financial Officer and Treasurer
   

INMARSAT GLOBAL LIMITED
 
By:
/s/ Rupert Pearce
 
Name: Rupert Pearce
 
Title: Group General Counsel
   

 

--------------------------------------------------------------------------------

